WENDELL L. Griffen, Judge, dissenting. I would reverse the Commission and remand the case as to the de Quervain’s tenosynovitis condition, and would order that Steveson be paid compensation benefits for carpal tunnel syndrome as well. Medical exams confirm that Steveson has what the Commission described as a mild case of carpal tunnel syndrome. However, the Commission held that it was Steveson’s complaints about the thumb and “first ray” of her right hand, which Dr. Larry Mahon diagnosed as de Quervain’s tenosynovitis, which is responsible for her disability and need for medical treatment. The Commission purportedly relied on Dr. Mahon’s opinion regarding the de Quervain’s teno-synovitis in finding that condition to constitute the major cause of Steveson’s need for treatment, but denied her benefits to treat her carpal tunnel syndrome condition after finding that she failed to prove that it was work-related. Yet it refused to award benefits for the de Quervain’s tenosynovitis condition based on a finding that the record lacked objective findings to prove that condition to be compensable. The Commission’s analysis is as self-contradictory regarding the carpal tunnel syndrome condition as it is concerning the de Quervain’s tenosynovitis. Dr. Mahon flatly opined that Steveson’s job duties were the cause of her de Quervain’s tenosynovitis which he also related to the carpal tunnel syndrome. Addressing the causation issue, Dr. Mahon indicated: “It would appear ... that the job on which [Steveson] was placed in March 1997 involved a great deal of pulling on shoe material to stretch it, was the cause of her present difficulty.” There is no different opinion in the record to contradict this assessment. Given this reality, I would reverse and remand with directions to the Commission to pay Steveson benefits for both deQuervain’s tenosynovitis and carpal tunnel syndrome. I am authorized to state that Judge STROUD joins this opinion.